DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and remarks/arguments filed September 26, 2020.  Claims 1, 2, 4, 5, 8-10, and 18-23 are currently amended.  Claims 1-23 are pending review in this correspondence.
	
Terminal Disclaimer
The terminal disclaimer filed on September 26, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 15/659,610 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	Objection to the specification for various informalities is withdrawn in view of applicant’s amendments to the specification filed September 26, 2020.  
	Rejection of claims 1-3 and 8-23 under 35 U.S.C. 112(a) for a non-enabling disclosure is withdrawn in view of applicant’s claim amendments.
	Rejection of claims 1-23 under 35 U.S.C. 112(a) for being indefinite is withdrawn in view of applicant’s claim amendments.

Allowable Subject Matter
Claims 1-23 are allowed.
The closest cited prior art of reference fails to disclose or fairly teach the flow cytometry systems of claims 1 and 18, specifically the light detection module that includes a first image array having a transparent block, a plurality of micro-mirrors in a row coupled to a first side of the transparent block, a plurality of filters in a row coupled to a second side of the transparent block opposite the first side, and a first plurality of detector channels in a row forming a first detector chain adjacent the first image array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        March 10, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798